FILED
                              NOT FOR PUBLICATION                           OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROXANNA JUDITH GUERRA,                            No. 08-72667

               Petitioner,                        Agency No. A028-947-785

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Roxanna Judith Guerra, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider, Iturribarria v. INS, 321 F.3d 889,

894 (9th Cir. 2003), and we deny the petition for review.

      The BIA was within its discretion in denying Guerra’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s prior

decision denying Guerra’s motion to reopen. See 8 C.F.R. § 1003.2(b)(1);

Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72667